Citation Nr: 0215872	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  94-41 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Jonathan Wheeler


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had service from January 1965 to January 1968.

The record contains a prior final Board decision dated in 
October 1988 that denied entitlement to service connection 
for PTSD and an unnappealed May 1991 RO rating decision that 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for entitlement 
to service connection for PTSD.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Philadelphia, Pennsylvania.  In connection with the appeal 
the veteran testified at a Travel Board hearing at the RO; a 
transcript of that hearing is associated with the claims 
file.

In a February 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for PTSD.  The Board also 
found that the veteran's claim was well grounded and remanded 
the matter for further development.

Such development has been completed and this matter is now 
returned to the Board for further consideration.  


FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been 
satisfied and evidence sufficient to decide the claim has 
been obtained.

2. The veteran did not engage in combat with the enemy.

3. The competent and probative evidence shows that the 
veteran does not have PTSD related to service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had service from January 1965 to January 1968, to 
include 11 months and 26 days' service in the Republic of 
Vietnam.  Department of Defense Form 214 reflects the 
veteran's military occupational specialty (MOS) of 
laundry/impregnation bath specialist, akin to a civilian 
occupation of fumigator.  That document also reflects that 
the veteran's last duty assignment was with the 976th Sup & 
SVC FGGM MD, First USA.  He was awarded the National Defense 
Service Medal; the Vietnam Campaign Medal with a 60 device; 
and the Vietnam Service Medal with a Bronze Service Star.

The veteran's service personnel records reflect that the 
veteran's principal duty in Vietnam was washer specialist, 
and that he served in Vietnam from June 20, 1966 to June 14, 
1967, with the 24th Evacuation Hospital, 68th Medical Group.  
His personnel records do not show that he participated in any 
campaigns.  

Service records are negative for any psychiatric diagnoses.  
On the report of medical history completed in January 1968, 
the veteran denied having or having had difficulty sleeping, 
nightmares, depression, worry, memory loss, excessive 
drinking, any drug habit or nervous trouble of any sort.

The record contains an interim report of psychological 
services, dated in March 1985.  The report notes referral 
with physical and psychological symptoms directly resulting 
from the veteran's post-service motor vehicle accident.  At 
that time the veteran reported an onset of sleep disturbance 
following the accident, with subsequent development of 
depression, anxiety and suspicion.  The diagnosis was acute 
PTSD.  

A report of June 1985 by M. Frank, Ph.D., apparently for the 
Pennsylvania Bureau of Disability Determination, notes that 
the veteran had been in a motor vehicle accident on in August 
1984, after which he had physical problems and severe 
depression.  Dr. Frank noted the veteran's family and 
educational history, as well as the dates of his military 
service and had spent one year in Vietnam.  It was also noted 
that after discharge from service the veteran had worked for 
one company for 13 years and left to deal with personal and 
family difficulties in another state.  After being out of 
work for a year, he then got another job which he had 
maintained until his motor vehicle accident.  The report does 
not further mention the veteran's military service and 
provides a diagnosis of chronic PTSD.  

In August 1985, the veteran reported for a VA examination, 
complaining of symptoms that included anger outbursts, 
claimed to have had their onset since his discharge from 
service.  The veteran reported disturbing incidents such as 
an ammunition dump explosion, seeing kids get run over, 
seeing people shot in the head "in the bar," and having to 
fire above the heads of children.  The examiner also noted 
the veteran's car accident in 1984, his physical problems, 
the fact that he was not working, his serious financial 
problems and that a cousin was murdered in February 1985.  
The veteran denied having had any psychiatric treatment prior 
to Dr. Frank.  He provided a family history to include 
psychiatric problems and reported that he had been denied 
Social Security Administration (SSA) benefits.  The diagnoses 
were major depression and delayed, chronic PTSD.  The 
examiner stated that the veteran's unemployment and chronic 
pain had combined to "worsen" his PTSD.  

In a statement received in October 1985 the veteran reported 
that the ammunition dump in Long Binh blew up in February 
1967 and that he thought it was a nuclear attack and "the end 
of the world."  He cited helicopters bringing in wounded and 
heads that looked like "tree stumps."

In December 1985, the veteran underwent a VA 
neuropsychological examination examination.  The examiner 
reviewed the August 1985 examination report.  The examiner 
noted that although the veteran had not been an active 
infantryman in a combat area he had served in an area that 
was being built up as a hospital zone and was subjected to 
some mortar fire.  The examiner also mentioned an incident of 
an enemy shell causing the explosion of an ammunition dump.  
The veteran also indicated that he had witnessed a military 
truck run over someone and leave without stopping to 
investigate and people dying in the flames of dumps that were 
burned at night.  The veteran stated that he had flashbacks 
in which sirens would ring, reminding him of a little girl 
who was killed by an Army truck.  The examiner noted the 
veteran's report that from the time of his post-service motor 
vehicle accident he had been increasingly nervous, insomniac 
and socially angry.  The diagnosis was PTSD with paranoid and 
depressive features. 

In a December 1985 report by Dr. Frank, the veteran's 
psychologist, it was reported that the veteran had been 
referred a year earlier for physical and psychological 
symptoms directly resulting from a recent motor vehicle 
accident.  The veteran had retorted the onset of sleep 
disturbances, depression and anxiety following the accident.  
Dr. Frank's diagnosis was PTSD.  The report does not mention 
the veteran's military service.

In a statement dated in April 1986, the veteran's brother 
reported that after returning from Vietnam the veteran was 
not the same person, but, rather, was a stranger and 
alcoholic who dwelled on seeing friends killed and people 
suffering.  The veteran's former spouse offered a statement 
also indicating that after Vietnam the veteran changed.

In a statement dated in April 1986, Dr. Frank reported 
treatment of the veteran for PTSD since December 1984 and 
that the PTSD "appears to have been a result of the patient's 
experience in Vietnam in 1966-67."

Also in April 1986, the veteran testified at a personal 
hearing.  He reported that in service he was involved in 
action; that while stationed at the 25th Evacuation Hospital 
mortars were dropped; and that they used to get hit a lot at 
night. He reported seeing friends killed.  He denied 
participation in combat but indicated that he had served on 
guard duty.  He stated that he did not remember the names of 
individuals killed.  

From April to August 1986, the veteran was hospitalized at a 
VA facility for detoxification and treatment of alcohol and 
drug abuse problems; he was then transferred to the PTSD 
treatment program.  The hospital summary notes that although 
the veteran had described himself as having two different 
"flashbacks" they were not of experiences that he had had 
in Vietnam and were thought to be hallucinations rather than 
flashbacks.  It was noted that there was no evidence of 
psychic numbing and that it appeared the veteran's claimed 
difficulties with interpersonal relationships were likely due 
to feelings of paranoia, suspiciousness and distrust.  The 
discharge report reflects typewritten diagnoses that include 
PTSD, followed by handwritten diagnoses that do not include 
PTSD.   

In January 1990 the veteran was treated for alcoholism.  The 
report notes a diagnosis of PTSD, and in-service incidents as 
reported by the veteran.  Subsequent records reflect PTSD 
treatment.

In January 1991, the veteran was afforded a VA examination.  
He stated that he was in a tent in Vietnam when the 
ammunition dump exploded in January 1967 and saw the flames 
and trucks turning over, etc.  He reported that for the next 
three days he had to work for the demolition squad and there 
was small arms fire all around. The veteran reported always 
thinking about Vietnam, having nightmares, being hyperalert, 
and having intrusive thoughts and trouble sleeping.  He 
complained that he avoided people and had had violent 
outbursts of rage.  He stated that he used alcohol to try to 
sleep and indicated that he had been on SSA for PTSD since 
1987.  The examiner noted the veteran's medical history in 
the claims file and diagnosed moderate-to-severe PTSD.

In February 1991, the RO requested stressor verification from 
the U.S. Army & Joint Services Environmental Support Group 
(ESG), redesignated as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO noted that the 
veteran had reported that in January 1967 at Long Binh he had 
witnessed the explosion of an ammunition dump, which had 
turned over trucks and tents and had scattered debris.  It 
was also noted that the veteran had reported that for the 
next three days he had been detailed to work with a 
demolition squad and that there had been small arms fire all 
around.  In March 1991, ESG provided the RO with a copy of 
the First Logistical Command Operational Report-Lessons 
Learned for the period February 1, 1967 to April 30, 1967.  
That document reflects the sabotage of the Long Binh 
Ammunition Deport on February 4, 1967, but does not document 
any resulting damage or enemy small arms fire during such 
incident.  ESG reported that it was unable to document any 
attacks at the Long Binh Ammunition dump during January 1967 
and that it could only verify that the veteran was a washer 
specialist at the 24th Evacuation Hospital while in Vietnam.  

In a statement received in April 1991, the veteran reported 
that a heavy ammunition dump blew up in 1967 at Long Binh and 
that he and other soldiers read about it in the newspaper. He 
stated that he was present with an Army convoy at the time 
the dump blew up.

A VA Social Services summary report for the period March 5, 
1990, to January 31, 1992, reflects that the veteran had been 
seen in the Mental Health Clinic for PTSD since March 1990, 
and presented with symptoms of flashbacks, psychic numbing, 
frequent bouts of anger, nightmares, nightsweats, disturbed 
sleep patterns and an inability to establish interpersonal 
relationships.  The record notes the veteran's report of 
having been assigned to a laundry while in Vietnam, a task 
that required his handling of fatigue uniforms soaked or 
stained with blood and spattered with human tissue.  The 
veteran also reported that in his "spare time" he had been 
placed on burial detail, and had to bury or burn body parts 
of American soldiers.  The veteran stated that at one point 
he saw a soldier crush a child's head under his boot and that 
he had had nightmares ever since.  The diagnosis was moderate 
PTSD.

In April 1993, the veteran testified at a Travel Board 
hearing.  The veteran testified that he served with the 24th 
Evacuation Hospital while in Vietnam for one year. He 
reported duties washing clothes and being on guard duty.  He 
also reported having had to bury body parts at Long Bihn.  He 
cited his presence at the ammunition dump explosion on 
February 4, 1967.  He reported exposure to small arms fire 
during this period.  The veteran reported his symptoms and 
described problems he had had since service.  He specifically 
reported a man named Pulson/Paulson crushing a baby's head 
between his boots.  At the hearing the veteran again reported 
being in receipt of SSA benefits for PTSD.  He was asked 
about his automobile accident and its role in his PTSD, 
without clarifying response.  Transcript. 

In April 1993 the veteran submitted articles and a statement 
from an individual corroborating the ammunition dump 
explosion.

In January 1997, the RO received VA outpatient records dated 
from November 1995 to November 1996 reflecting social work 
therapy for the veteran's PTSD symptoms.  Those records 
reference PTSD as related to events of service.  In a March 
1996 statement, the veteran's therapist reported that the 
veteran's symptoms included "nightmares of combat" and 
memories of his experiences.  It was noted that the odor of 
chemicals would cause flashbacks and that he was bothered by 
fireworks and painful memories that came "as a result of lost 
veterans."  

In January 1997 the RO requested the veteran to provide more 
specific information with respect to any combat involvement 
or other stressful incidents in service.  The veteran 
provided a statement in which he identified the nature and 
dates of claimed stressful in-service incidents, and reported 
where he was stationed at such times.  He indicated that he 
was assigned to the 24th Evacuation Hospital at Long Binh,  
during which time there was a firefight (between August and 
September 1966); an ammunition dump explosion/firefight, 
between February and March 1967; and an enemy attack, between 
April and May 1967.  The veteran provided such information on 
National Archives Form 13055, a "Request for Information to 
Reconstruct Medical Records."  In a VA Form 646 received in 
November 1999, the veteran's attorney argued that morning 
reports for February 1966 were not considered in connection 
with the veteran's claim.  Morning reports for the period 
July to August 1966 from the 24th Evacuation Hospital, 68th 
Medical Group were received.  A July 11, 1966 report shows a 
list of assigned personnel, which includes the veteran.  A 
report of July 26, 1966 shows that as of July 20, 1966 he was 
reduced from PFC.  A report dated August 25, 1966 contains an 
entry regarding the veteran  "Correction (Misc Ch 20 May 
66)" and notes that his permanent MOS and DMOS were 57E20 
(which relates to laundry and bath specialist).  

In a February 2000 decision, the Board reopened a previously 
denied claim for entitlement to service connection for PTSD 
and then remanded this matter to obtain additional evidence.  

Additional records obtained after the Board's February 2000 
remand include records received in conjunction with the 
veteran's claim for Social Security Disability benefits.  
These records include duplicates of numerous records already 
associated with the claims file as well as records addressing 
disabilities other than PTSD.  Among the additional pertinent 
records is a disability report filled out by the veteran in 
May 1985, which gives a history of the veteran having been in 
a motor vehicle accident in August 1984, in which he was 
crushed between the seat and steering wheel.  He cited 
subsequent psychological treatment for depression after this 
accident.  Another May 1985 document signed by a physician 
reveals that this physician treated the veteran for various 
orthopedic injuries beginning in August 1984 and noted the 
veteran's current mental status of severe anxiety and 
depression as a result of injuries sustained and his 
inability to work to support his family.  

Submitted along with the Social Security records after 
February 2000 are VA records further documenting the 
veteran's inpatient treatment from April to August 1986.  
Records from April 1986 reveal that the veteran was admitted 
for alcohol
and drug use.  He indicated that he drank because he was 
paranoid and afraid of the dark and also gave a history of 
combat service in Vietnam, serving guard duty and of exposure 
to stressors from bombs and sniper fire while building a 
hospital.   Among the post detox goals given in April 1986 
was to address PTSD symptoms.  

A May 1986 VA social work report, during the veteran's 
hospitalization, notes that he reported that his MOS had been 
anti-tank guided missiles, that "theoretically" he had been 
a laundry specialist, but that he had had guard duty 
frequently during which he had received sniper fire.  He 
reported that he had been tasked with keeping hundreds of 
civilians out of a military dump and that he exchanged 
gunfire while guarding the dump and saw children burned to 
death trying to pull out scraps while the dump was burned.  
He also claimed to have witnessed monks burn themselves to 
death in Saigon.  He was noted to be on Workers Compensation 
since a 1984 injury and to be experiencing a number of PTSD 
symptoms including sleep disturbances, intrusive thoughts, 
social isolation, and constricted range of emotions.  
Reportedly he was easily enraged and had very poor behavioral 
controls.  Other treatment records from May 1986 show a 
diagnosis of alcohol intoxication/withdrawal and marijuana 
withdrawal.  

At the end of May 1986, the veteran was interviewed and 
psychological tests that had been done in April 1986 were 
reviewed.  A diagnosis of PTSD was said to appear to be 
appropriate and he was recommended for transfer to PTSD 
program.  However, the test results were considered invalid.  
During the interview, he was described as well oriented and 
fully cooperative, and was tearful at times when relating 
certain events.  He related a number of stressful events 
including the destruction of an ammo dump next to the 
hospital, witnessing the murder of a Vietnamese civilian and 
others.  He was noted to suffer from sleep disturbances and 
memory and concentration problems, but did not seem to have 
enhanced startle reaction nor was he hyperalert.  Other group 
and individual therapy records from May through June 1986 
reflect complaints of nightmares, flashbacks and problems 
sleeping.  

A June 1986 addendum to the May 1986 report elaborates on 
stressors listed as follows: 1. Witnessing the burning death 
of children while serving on guard duty at a military dump 2. 
Witnessing the burning deaths of monks in Saigon 3. 
Witnessing another trooper trapped in a burning truck 4.  
Watching a child stabbed and gutted by another trooper.  The 
veteran reported problems with sleep disturbance, intrusive 
thoughts, flashbacks, loss of interest in work, social 
isolation and emotional numbing.  He also now reported 
exaggerated startle response to any loud unexpected noise and 
hyperalertness.  Also, he endorsed feelings of depression and 
survivor guilt and had a history of blackouts due to alcohol 
impairment.  A June 1986 update of a master treatment plan 
reflects continued problems with intrusive painful 
recollections of Vietnam, with nightmares and accompanying 
anger several times a day.  A July 1986 treatment record 
relates the veteran's struggle dealing with guilt issues from 
Vietnam, in which he felt guilty about not stopping another 
soldier from killing a child and not trying to save an 
American truck driver from a burning truck.  

Also submitted with the Social Security records is a report 
of a June 1986 Disability Interview for Mental Impairment 
Claims which reflects claimed problems, since Vietnam, of 
sleep difficulties, nightmares and night sweats.  He 
indicated that he felt co-workers were plotting against him 
and that his mind tended to wander.  He noted that he had 
been in a serious automobile accident in 1984, when he ran 
into another car.  He also indicated that he lost interest in 
maintaining his home and engaging in sports since he returned 
from Vietnam.  He was noted to be hospitalized in a VA 
facility at the time of his interview.  He was observed to be 
fidgety and appeared to be very emotional and seemed 
depressed.  The veteran is noted to have stated his disabling 
condition as PTSD and alcohol in a questionnaire accompanying 
the disability interview report.  

Also received with the Social Security records is a July 1986 
report prepared by the Pennsylvania Bureau of Disability 
Determination, which reflects the veteran had been 
hospitalized at a VA hospital since April 1986 for treatment 
of PTSD related to his service experience in Vietnam.  An 
October 1986 report prepared by the Pennsylvania Bureau 
reflects the veteran to have been recently discharged from a 
90 day program at the VA hospital for treatment of PTSD 
symptoms and prior to that for alcohol detoxification at a 
private hospital.  

A February 1987 report examination conducted in accordance 
with the veteran's Social Security claim reflects findings 
indicative of the presence of a depressive syndrome and a 
substance addiction disorder.  There was no evidence of an 
anxiety related disorder and either no evidence or 
insufficient evidence of any other psychiatric disorder.  An 
April 1987 report prepared by the Pennsylvania Bureau 
reflects findings related to the veteran's ability to 
function socially and vocationally, with no psychiatric 
diagnosis given.

An August 1988 report of continuing disability interview 
reflects the veteran's complaints of multiple psychiatric 
problems of PTSD, personality disorder and alcohol and drug 
addictions.  He claimed to get very anxious at times and felt 
people were following him.  On interview he was noted to be 
very nervous and fidgety in his chair.  He stated he liked 
the smell of Vietnam and was always afraid of people 
following him and thought doctors worked for the CIA.  The 
medical summary indicates the presence of anxiety related 
disorders.  

A January 1989 report from the New Jersey Department of 
Labor, Division of Disability Determination, reflects that 
the veteran underwent a Social Security examination at which 
related having served in Vietnam in "special services" from 
1966 to 1967; no stressors were reported.  A history of drug 
abuse, alcohol abuse and paranoid thinking was noted.  Mental 
status examination was significant for poor to nil insight, 
preserved abstraction abilities, and sociopathic judgment.  
His mental trend was hallucinatory with visions of ghosts in 
his house, which had something to do with Vietnam.  He also 
expressed thoughts that the CIA was after him.  The diagnoses 
rendered in the January 1989 Social Security examination were 
an Axis I diagnosis Schizophrenia, paranoid and mixed drug 
dependence with alcohol and Axis II diagnosis of mixed 
personality disorder, borderline antisocial.  

VA treatment records from 1996 to 1999 reflect a history of 
PTSD given in a various records from September 1996 to June 
1997.  These records address treatment for problems other 
than any PTSD.  

A VA mental health clinic initial visit record of July 1997 
reflects that the veteran had health and relationship 
concerns and noted that his PTSD symptoms remained the same.  
On follow up in August 1997, he had a nightmare about snakes 
and was primarily concerned with possible heart problems.  
The mental health clinic records primarily focus on the 
veteran's concerns with his health following a motor vehicle  
accident in October 1997 as well as various family concerns, 
although PTSD was sporadically addressed.  A September 1997 
record notes the veteran stated he was reminded constantly 
about his PTSD as he worked with people from Vietnam.  A 
February 1998 mental health clinic record notes PTSD symptoms 
primarily of nightmares.  A July 1998 record entry indicates 
that the veteran's PTSD symptoms were the same and mental 
health clinic notes continuing through April 1999 indicate 
that he was unmotivated in working to alleviate his 
persistent nightmare symptoms.  He was diagnosed with PTSD 
secondary to Vietnam in October 1998 and received continued 
PTSD treatment through April 1999.  Records from June and 
July 1999 reflect that the veteran was awaiting the outcome 
of his PTSD disability claim and reflect some family 
concerns.  

VA treatment records from 2000 to 2002 reflect 
hospitalization for appendicitis in October 2000, with a 
continued assessment of PTSD noted in a November 2000 follow 
up note.  Mental health follow up records from the same month 
reflect the veteran's complaints regarding immediate family 
concerns and surgery.  A cardiology follow up note also dated 
in November 2000 reveals a diagnosis of bipolar disorder.  A 
January 2001 mental health note reflects continuing problems 
with family issues.  An April 2001 mental health follow up 
indicates that the veteran had a chronic mood disorder and 
was usually preoccupied with his multiple medical problems 
and his discontent with medical care.  His mental status was 
very stable.  Another mental health note from April 2001 
notes family problems and does not mention any PTSD 
symptomatology.  June 2001 mental health clinic notes reflect 
the veteran's frustrations in dealing with the aftermath of a 
car accident and that he was psychiatrically at the baseline, 
not suicidal, homicidal or psychotic, but he continued to 
lack insight.  In May 2001 the veteran denied "symptoms of 
PTSD to meet criteria for such."  When he was seen in June 
2001 for follow-up for cardiovascular disability his active 
problem list was noted to include PTSD.  Mental health clinic 
treatment notes dated in June 2001 July 2001 August 2001 and 
September 2001 note assessments of chronic mood disorder and 
that the veteran was usually primarily preoccupied with his 
multiple medical problems and his discontent with medical 
care.  A cardiology follow up note dated in October 2001 
reflects that the veteran had bipolar disorder.  

A January 2002 clinic note reflects that the veteran was 
still being followed by the mental health clinic for PTSD.  A 
mental health clinic note from later in January 2002 reflects 
that the veteran's diagnosis was bipolar disorder; no current 
stressors were reported.  The diagnosis of bipolar disorder 
is also reflected in a mental health clinic record of March 
2002, which also notes continued problems with his family.  
VA mental health clinic records repeatedly reflect a 
continued diagnosis of bipolar disorder from April to June 
2002.  Primary care follow up records still show a diagnosis 
of PTSD in May 2002.  A June 2002 record of follow up visit 
at the mental health clinic reveals that the veteran appeared 
slightly depressed with no trigger factors known and that 
discussion focused on PTSD.  Two days later he was diagnosed 
with bipolar disorder, with chronic complaints of depressive 
moods.   Diagnoses of bipolar disorder by a staff 
psychiatrist are repeatedly shown in the mental health clinic 
records from January through June 2002.  

In July 2002 the veteran underwent a VA psychiatric 
examination, and his claims file reviewed, by a panel of two 
psychiatrists.  The veteran's VA therapist was also 
interviewed.  The examination report reflects the veteran's 
current complaint of difficulty sleeping.  He admitted a 
drinking problem, noted to be longstanding and to have 
required several admissions to a treatment program in the 
past.  He also indicated that he had concentration and memory 
problems in that he had trouble paying attention to what 
people were saying and sometimes forgot what he was talking 
about.  He denied any psychiatric hospitalization for 
anything besides alcohol problems.  Outpatient treatment at 
the Coatesville VA PTSD unit was also noted.  He denied 
having made any suicide attempts, although this was noted to 
conflict with the Pennsylvania Disability Determination 
report, which cited his claims of having made several 
attempts.  The reason given for his sleep problems was that 
he feared something such as an explosion might happen.  This 
was said to be related to his experience in Vietnam when an 
ammunition dump blew up nearby.  He said that the ammunition 
dump explosion was his most difficult experience in Vietnam, 
and that he ran to the bunker and was anxious.  The examiners 
noted that there was no mention of this incident in the PTSD 
history taken at the Coatesville treatment program.  Rather 
the history given in Coatesville was of monks burning to 
death and children burning or being gutted.  

The examiners noted that the Coatesville discharge summary 
indicated that the veteran did not have true flashbacks and 
that significant startle reactions, estrangement or emotional 
numbing were not in evidence.  The record was also noted to 
show that there were no claims for PTSD until after a motor 
vehicle accident in 1984.  The veteran was noted to have 
worked as a laundryman in a hospital during service, and was 
also said to have pulled guard duty but was never an active 
combatant.  His post-service history was significant for 2 
marriages that lasted 13 years and he was currently with a 
common law wife.  He said his heavy drinking really began 
after his first wife left.  He was noted to have worked until 
his motor vehicle accident and had stopped because of back 
problems.  He also gave a history of a past gambling problem.  
He described himself as compulsive and indicated that he did 
everything to excess, including when he worked in the past up 
to 80 hours a week.  It was noted that he was being treated 
for bipolar disorder and continued with alcohol addiction 
when not receiving treatment.  He was noted to take lithium 
and Serax.  His therapist was said not to believe he was 
suffering from PTSD, describing his PTSD symptoms as not 
valid.  The veteran was noted to be vacationing in Wildwood 
and was getting along well with his current wife, except that 
she gave him a hard time when he brought home alcohol.  They 
enjoyed going to casinos and out to dinner.  He denied 
working but admitted doing some repair work for neighbors.  
Mental status examination revealed him to be friendly, 
gregarious and joked and laughed regularly.  He appeared 
alert.  His thinking appeared well organized and goal 
directed.  There was no evidence of a psychotic thought 
process.  The examiners did not see evidence of a true memory 
problem.  When talking about Vietnam he did not appear 
distressed and talked freely.  The examiners stated that they 
found little to support a diagnosis of PTSD.  It was noted 
that clinical symptoms of emotional numbing and social 
avoidance were "not in the picture," and the veteran's 
sleep problems were attributed to continued alcoholism.  It 
was also noted that his work history and mental status 
findings tended to support his current diagnosis of bipolar 
disorder.  The diagnoses were alcohol dependence and non-
psychotic bipolar disorder.  GAF score was 55.  


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims 
("Court") has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent. Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent. Id. 
at 497.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (1996).

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) - i.e., a diagnosis in conformity with 
DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  (Amended to reflect the 
holding of Cohen v. Brown, 10 Vet. App. 128 (1997), effective 
March 7, 1997.)

The original version of 38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that for combat-related stressors, service 
department evidence that the veteran engaged in combat or was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  While the presence or absence of 
such awards, or of a particular combat MOS, is no longer 
dispositive of PTSD claims, all such evidence may be assessed 
in developing the total picture of the nature of the 
veteran's service.  

(Although 38 C.F.R. § 3.304(f) was amended effective March 7, 
2002, such applies only PTSD claims based on in-service 
personal assault.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002).)

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  The question of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis. Id. Evidence that a veteran participated in a 
particular operation or campaign does not establish that such 
a veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties. Id.

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person. 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R § 
3.159(a)(1)).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses. 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000. 
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

In this case, the RO, in its July 2002 supplemental statement 
of the case specifically advised the veteran of VA's duty to 
notify and assist claimants under the VCAA and the new 
regulations.  Additionally, in a January 1997 letter, the RO 
asked the veteran to provide detailed information regarding 
his claimed stressors, including his possible involvement in 
an ammunition dump explosion, which had been verified.  The 
veteran submitted stressor statements regarding the traumatic 
events that he believed had resulted in PTSD.  The RO 
attempted to corroborate his stressors by obtaining 
corroboration from ESG.  Additionally, pursuant to the 
veteran's request, the RO also obtained certain morning 
reports for the 24th Evacuation Hospital.  The RO also 
obtained the veteran's service medical and personnel records.  

Additionally, the RO in its May 1991 rating decision 
notification letter, August 1992 statement of the case and 
supplemental statements of the case from April 1998 and 
November 1999 notified the veteran of what evidence it had in 
its possession and provided him with pertinent laws and 
regulations.  The Board's February 2000 decision reopened his 
claim and remanded it for further development, thereby 
alerting him as to what evidence was still needed and 
advising him of the evidence that would be obtained by the 
RO.  The RO's April 2000 development letter further advised 
him what evidence he should assist in obtaining and what 
evidence specifically would be obtained by VA.  The 
additional evidence, including Social Security records, VA 
medical records and certain private medical records were 
subsequently obtained.  Multiple VA examinations were 
scheduled, and the most recent examination of July 2002 was 
noted to include a review of the claims file and complied 
with the Board's remand instructions.  

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
what evidence he could submit himself or sufficiently 
identify so that the RO could obtain it and to complete 
medical releases so that VA could obtain private evidence for 
him.  Thus, the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 01-997 (U.S. Vet. App. June 19, 2002).

Inasmuch as VA has made all reasonable efforts to notify and 
assist the veteran in the development of his claim, VA's 
duties have been fulfilled and the Board may proceed to 
decide the claim.  

The phrase "engaged in combat with the enemy" requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  The veteran's 
military records do not show that he received any awards or 
decorations indicative of combat.  Personnel records reflect 
that the veteran's principal duty in Vietnam was as a washer 
specialist (consistent with his MOS) and that he was attached 
to 24th Evacuation Hospital while in Vietnam, June 20, 1966 
to about June 15, 1967.  His MOS had been changed from duty 
soldier to laundry impregnation bath specialist prior to his 
Vietnam tour.  Although he at times has indicated that he had 
combat service, this is inconsistent with and not supported 
by the other evidence of record.  He has also reported having 
had guard duty which also is unsupported but, even if he did, 
guard duty does not constitute engaging in combat with the 
enemy.  There is also no corroborating evidence to support 
his assertions of numerous and ever changing stressors 
related to sabotage of the ammunition dump at Long Binh in 
February 1967.  In a letter from ESG in February 1991, it was 
noted that it could not document the claimed attack at the 
dump in January 1967 and that records did not document any 
resultant damage or small arms fire at the time of the 
February 1967 incident.  With respect to the veteran, ESG 
noted that it could only verify that he had been a washer 
specialist as shown in his personnel records.  The veteran's 
allegations regarding his exposure to this stressor, claimed 
as an explosion at the ammunition dump, are inconsistent, 
ranging from having witnessed the explosion and then having 
been assigned to a demolition detail to having only read 
about it in the newspaper.  At his July 2002 VA examination, 
he had alleged that the ammunition dump explosion was his 
most difficult experience in Vietnam, and that he ran to the 
bunker and was anxious at the time it happened.  The July 
2002 examiners observed that there had been no mention of 
this incident in the PTSD history taken at the Coatesville 
treatment program and that, rather, the stressor history 
given in Coatesville was of monks burning to death and 
children burning or being gutted.  Given the inconsistencies 
regarding the ammunition dump explosion, the Board finds that 
there is no credible evidence that the veteran observed it or 
played any role in that incident and, as he reported on at 
least one occasion, he no more than read about it.  Thus, any 
diagnoses of PTSD that are based on the veteran's 
elaborations of the event are based on an unreliable 
stressor.   

It is important to note that there is no evidence of PTSD 
prior to a motor vehicle accident that took place on August 
23, 1984, and when PTSD was assessed in June 1985 it was in 
no way linked to the veteran's military service.  While PTSD 
was diagnosed in medical records thereafter and at times 
appears to have been related to service, such was based on 
the history elicited from the veteran, to include unverified 
stressors.  A transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).  Additionally, medical records 
that merely only note PTSD in a list of the veteran's medical 
problems are  repeating prior information and do not provide 
a new diagnosis of PTSD based on a new assessment.  The VA 
mental hygiene records from January through June 2002 note 
bipolar disorder and were drafted by a staff psychiatrist.  
Although there are other records suggest a diagnosis of PTSD 
as recently as May 2002, such diagnoses are either simply 
repeated from earlier records and/or were generated by 
physicians who are not psychiatrists and did not review the 
claims file or give the veteran a comprehensive psychiatric 
examination.  Such records are outweighed by those of the 
staff psychiatrist now diagnosing bipolar disorder.  

Of particular probative value is the report of the July 2002 
formal PTSD examination, which was conducted by a panel of 
two psychiatrist (medical doctors) and included a review of 
the claims file.  These examiners noted numerous 
inconsistencies in the veteran's allegations of PTSD, 
including stressors, and found that he has nonpsychotic 
bipolar disorder and alcohol dependence, rather then PTSD.  

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent, credible and probative 
evidence is against the claim. As previously noted, the Board 
finds the opinion of the July 2002 panel of VA examiners - 
that the veteran does not have PTSD - to be of substantial 
probative value inasmuch as the examiners are specialists in 
psychiatry, reviewed the record, and provided a basis for 
their conclusion.  This examination report, along with the 
most recent medical evidence showing no diagnosis of PTSD, 
outweighs the previous assessments of PTSD made by the 
various medical providers and disability examiners that was 
not based on a review of the entire record and was 
unaccompanied by explanation.

As the evidence shows that the veteran does not have PTSD 
related to service, the claim must be denied. 38 U.S.C.A. §§ 
1110, 1154, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f); 
VAOPGCPREC 12-99.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

